Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 29, 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 29, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that claim 20 depends from a non-elected claim. It is noted that the applicant should amend claim 20 to be an independent claim to clarify what is being claimed. For examination purposes, the claim is being interrupted as incorporating all of the limitations of claim 19, however, the applicant should amend the claim to clarify what is being claimed.  
Claim Rejections - 35 USC § 103
Claim(s) 1-6, 8, 10, 12, 14, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solinhac (FR 2393565) in view of Lew (4,085,506).
Solonhac teaches a method for denture attachment, the method comprising, forming an incision into an edentulous ridge (see fig. 1, such that passage way 7 is the formed incision, see translation), positioning a first magnetic member 8 into the incision (see fig. 1, translation), forming a divot into an intaglio surface of a denture (see claim 1 of translation “placing an indwelling in the prosthesis (4), see page 8 of the translation, “In the prosthesis 4 is placed a second implant 9”, therefore, a “divot” is placed in the prosthesis for placing the implant 9), the divot configured to receive a second magnetic member  9 and positioning the second magnetic member into the formed divot (see fig. 1). Solinhac teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first incision is formed based on a first set of markings on a mucosa surface of the edentulous ridge, and the divot is formed based on a second set of markings.
Lew teaches a method for denture attachment including forming a set of markings, placing the denture on the jaw, transferring the location of the markings to the denture to form a second set of markings, and wherein a divot is formed in the denture based on the second set of markings (col. 3, ll. 66-67, col. 4, ll. 1-17). It would have been obvious to one having ordinary skill in the art to modify the method of Solonhac to include forming the divot within the denture based on a second set of markings as taught by Lew in order to ensure the first and second members are properly aligned.  It is noted that Lew does not specifically teach forming the first set of marking on the mucosa surface, however, The method of placing the first and second magnetic member of Solonhac can be performed in any order, such that the magnetic member can be placed in the denture first and then the magnetic member placed in the jawbone. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the method of placing the implant in the jawbone, marking the location of the implant and then transferring that location to the denture as taught by Solonhac/Lew to include placing the magnetic member in the denture, marking the location in the denture and then placing the denture on the gum to transfer the location of the magnetic member to ensure proper placement of the magnetic member within the jawbone as a matter of obvious design choice. It is noted that the order of the steps are merely reversal of each other and the end result would be the same. It is noted that overall method is the same, such that one element is placed, the location is marked, the marked location is transferred to ensure the proper location of a second element.
With respect to claim 2, Solonhac//Lew teaches the invention as substantially claimed and discussed above including coping the location of marks for the implant to the denture, however, does not specifically teach the second set of markings being the the denture and placing the denture on the ridge, thereby coping the location of the marks, however, as discussed above in detail, it would have been obvious to one having ordinary skill in the art to modify the order in which the marks were placed (see detailed discussion above with respect to claim 3, col. 3, ll. 66-67, col. 4, ll. 1-17).
With respect to claim 3, Solonhac/Sussman teaches the invention as substantially claimed and discussed above, however, does not specifically teach placing a third set of marking on the mucosa surface of the edentulous ridge with an indelible pencil, the third set of marking corresponding to a location of the positioned first magnetic member and positioning a denture on the edentulous ridge, thereby copying the third set of markings from the mucosa surface to the intaglio surface to form the second set of markings.
Lew further teaches the method including placing a third set of marking on a surface, the third set of marking corresponding to a location of the positioned first member and positioning a denture on the edentulous ridge, thereby copying the third set of markings from the surface to the surface of the denture to form the second set of markings (col. 3, ll. 66-67, col. 4, ll. 1-17). It would have been obvious to one having ordinary skill in the art to modify the method of Solonhac/Sussman to form a set of markings on the mucosa surface indicating the location of the implant member and transferring that location to the denture as taught by Lew in order to ensure the first and second members are properly aligned.  It is noted that Lew does not specifically teach the use of an indelible pencil, however, does teach the use of a dye marker, which functions the same, therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any known marking device that would function as claimed as a matter of obvious design choice.
With respect to claims 5-6 and 8, Solonhac teaches wherein the first and second magnetic member is a magnet (see translation of claim, such that “a magnetic material” is a magnet).
With respect to claim 10, Solonhac does not specifically teach the first magnetic material is positioned in the edentulous ridge at a depth less than 2mm from the mucosa surface, however, teaches it placed within the edentulous ridge (see fig. 1) and that the two implants want to be placed as closely as possible so that they can be attracted to each other (see translation of claim 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Solonhac to include the limitation of placing the first magnetic member at the specific depth as claimed in order to ensure the two magnetic members are positioned close to each other to ensure proper attractiveness. It is further noted it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to place the first magnetic member at the claimed depth since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).
With respect to claim 12, Solonhac teaches the first magnetic member is positioned in the edentulous ridge (see fig. 1), however, does not specifically teach the edentulous ridge having a least a depth of 3mm of mucosa tissue. Solonhac does teach the installation in the bone is preferred as it effectively holes the implant  (see bottom of page 8 of translation to top of page 9 of translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Solonhac to ensure that the patient has the desired depth of tissue as claimed in order to ensure proper attraction of the magnetic members and ensure that the magnetic member is maintained in the bone. It is further noted it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to ensure that the ridge has the claimed depth since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).
With respect to claim 14, Solonhac teaches the first magnetic member is positioned parallel to the edentulous ridge (see fig. 1).
With respect to claims 15-16, Solonhac does not specifically teach the distance between the second magnetic member and a mucosal surface of the denture is greater than or equal to 0.05mm and a submerged distance between a surface of the second magnetic member and the intaglio surface is less than or equal to 0.5mm, wherein the surface of the second magnetic member is a side proximate to the intaglio surface, however, teaches that the two implants want to be placed as closely as possible so that they can be attracted to each other (see translation of claim 1). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Solonhac to include the limitation of placing the magnetic members as claimed in order to ensure the two magnetic members are positioned close to each other to ensure proper attractiveness. It is further noted it would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to place the magnetic members as claimed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).
With respect to claim 18, Solonhac/Sussman teaches the invention as substantially claimed and discussed, however, does not specifically teach the positioning of the second magnet further comprises filling the divot containing the magnet with chairside hard acrylic, thereby coupling the second magnet to the denture.
Lew teaches the method further comprising positioning of the second element further comprising filling the divot containing the second element with chairside hard acrylic (col. 3, ll. 66-67, col. 4, ll. 1-17, such that “chairside” can be any chair). It would have been obvious to one having ordinary skill in the art to modify the method of Solonhac/Sussman to place the second member in the denture as taught by Lew in order to ensure the first and second members are properly aligned.  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solinhac (FR 2393565) in view of Lew (4,085,506) as applied to claim 1 above, and further in view of Hoffman (DE 69722315).
Solinhac/Lew teaches the invention as substantially claimed and discussed above, however, does not specifically teach anesthetizing the edentulous ridge.
Hoffman teaches a method including anesthetizing the edentulous ridge (see B treatment procedure of translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Solinhac/Lew with the step of anesthetizing the edentulous ridge as taught Hoffman in order to ensure the patient is comfortable.  

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solinhac (FR 2393565) in view of Lew (4,085,506) as applied to claims 5 and 8 above, and further in view of Gillings (DE 2820084).
Solinhac/Lew teaches the invention as substantially claimed and discussed above, including both member being magnetic (see detailed rejection above), however, does not specifically teach the first and second magnetic member is a ferromagnetic device when the second and first member is respectably magnetic.
Gillings teaches a method for denture attachment including a first magnetic member and a second ferromagnetic member or a second magnetic member and a first ferromagnetic member (see translated abstract). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the two magnetic members taught by Solinhac/Lew with one magnetic member and one ferromagnetic member as taught by Gillings as a matter of obvious design choice since Gillings shows the different combinations are equivalents.  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solinhac (FR 2393565) in view of Lew (4,085,506) as applied to claim 1 above, and further in view of Kanazawa (EP 543335).
Solinhac/Lew teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first magnetic member is positioned between a first molar and a canine.
Kanazawa teaches a method for securing a denture wherein a first magnetic member 7 is positioned between a first molar and a canine (see figs 1-3, translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the location of the first magnetic member as taught by Solinhac/Lew with the location taught by Kanazawa as a matter of obvious design choice. Such as depending on how the user’s jaw is, the placement of the magnets will secure the denture in the mouth differently. Therefore, depending of the user needs, it would have been obvious to place the magnets are claimed in order to ensure proper attachment of the denture. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solinhac (FR 2393565) in view of Lew (4,085,506) as applied to claim 1 above, and further in view of Roberts (4,553,939).
Solinhac/Lew teaches the invention as substantially claimed and discussed above, however, does not specifically teach forming the incision into the edentulous ridge is performed by a piercing member in a posterior direction.
Roberts teaches a method including forming an incision into the edentulous ridge is performed by a piercing member in a posterior direction (see fig. 1, abstract, col. 3, ll. 35-40). It would have been obvious to one having ordinary skill in the art to modify the method of forming the incision to specifically pierce the bone in a posterior direction as taught by Roberts in order to form the incision using a known technique based on user preference.  It is noted that Roberts teaches it is known to pierce bone in a positioner direction to form an incision, therefore, the method of forming the incision is a well-known method.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solinhac (FR 2393565) in view of Lew (4,085,506) as applied to claim 1 above, and further in view of Salgado (WO 2014/013114).
Solinhac/Lew teaches the invention as substantially claimed and discussed above, however, does not specifically teach the first magnetic member has a semi-circular cross-section that conforms to the mucosa surface of the edentulous ridge.
Salgado teaches a method of securing a denture including a first magnetic member having a semi-circular cross section that conforms to the mucosa surface of the edentulous ridge (see figs. 3-4, translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the shape of the first magnetic member taught by Solinhac/Lew with the semi-circular shape taught by Salgado in order to ensure a proper anatomical fit within the mouth.
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The claimed method of claim 20 comprising obtaining the piercing tool assembly comprising a forked member having a set of guide holes, a jack screw, a guide rod, the jack screw passing through the aperture of the guide rod, a piercing member, the set of guide holes of the forked member configured to receive the piercing member, the piercing member in communication with a bracket having a first aperture and a second aperture, the guide rod passing through the first aperture, the jack screw passing through the second aperture, the second aperture having female screw threads configured to receive the male threads of the jack screw in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Edouard (FR 3004637) has been cited to show a piercing tool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        8/12/2022